            Case 1:21-cr-00105-RA Document 21 Filed 08/20/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/20/2021


 UNITED STATES OF AMERICA,
                                                                     No. 21-CR-105
                        v.
                                                                           ORDER
 NEIL WHYTE,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The parties shall be prepared to try this case on December 6, 2021. Although the Court

will request that trial date, it cannot provide assurance that a reconfigured COVID-safe courtroom

will be available at that time (assuming there is still a need for one).

         In accordance with this Court’s Individual Rules & Practices in Criminal Cases, in limine

motions shall be filed no later than two (2) weeks prior to the scheduled commencement of trial,

and responses shall be filed no later than ten (10) days prior to the scheduled commencement of

trial. Proposed voir dire questions, jury instructions and verdict forms shall be filed no later than

ten (10) days prior to the scheduled commencement of trial. A final pretrial conference is

scheduled for December 2, 2021 at 10:00 a.m.

         Time is excluded until December 6, 2021, under the Speedy Trial Act, pursuant to 18

U.S.C. Section 3161(h)(7)(A).

SO ORDERED.

Dated:      August 20, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
